Citation Nr: 0411450	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  01-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of arthrotomy of the left knee with degenerative 
joint disease.  

2.  Entitlement to a rating in excess of 20 percent for low 
back strain with sciatic and left L-5 radiculopathy and 
bilateral sacroiliac joint narrowing.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim


INTRODUCTION

The veteran had active military service from April 1974 to 
March 1976 and from November 1981 to November 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that decreased the rating for residuals of 
arthrotomy of the left knee with degenerative joint disease 
to 10 percent from June 9, 1999 and that continued the 20 
percent rating for low back strain with sciatic and left L-5 
radiculopathy and bilateral sacroiliac joint narrowing.  

Appellate consideration of the issue of entitlement to a 
rating in excess of 20 percent for low back strain with 
sciatic and left L-5 radiculopathy and bilateral sacroiliac 
joint narrowing will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, District of Columbia.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran works as a prison corrections officer and has 
to wear twenty pounds of body armor for work.  

2.  The veteran's left knee clicks and pops with any use, 
locks occasionally, and exhibits mild genu varus orientation 
and frequent episodes of pain.  

3.  The veteran wears a left knee brace to properly track the 
left patella and to prevent severe limping.  

4.  The veteran walks up stairs with difficulty, and he 
cannot run.  

5.  The veteran is limited to standing two hours when he 
wears orthotics and to fifteen minutes without orthotics.  

6.  The veteran cannot sit for more than two hours, and he 
frequently has to complete paperwork while standing at a 
podium.  

7.  The June 1999 and February 2001 VA examiners opined that 
De Luca factors diminished the veteran's use of his left knee 
by 10 percent and 20 percent, respectively.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of 
arthrotomy of the left knee with degenerative joint disease 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5258, 5260, 5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The first claim may be adjudicated on the merits because the 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA joints examination in June 1999 and 
VA bones examinations in July 1999 and February 2001, and the 
RO obtained the available medical records from the identified 
health care providers.  The veteran filed several lay 
statements with the RO, and he provided sworn testimony at a 
September 2003 travel Board hearing.  

The November 2000 statement of the case and the July 2003 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, which party was 
responsible for obtaining the evidence, and the period of 
time allowed to respond to notices.  In these documents, the 
VA informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
his responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support the claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence, and the VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  



Entitlement to a rating in excess of 10 percent for
residuals of arthrotomy of the left knee with degenerative 
joint disease

An August 1976 rating decision granted service connection and 
an initial 10 percent rating for residuals of arthrotomy of 
the left knee from April 1976, and the March 1977 and 
December 1977 rating decisions continued the 10 percent 
rating.  A November 1995 rating decision recharacterized the 
disability as residuals of arthrotomy of the left knee with 
degenerative joint disease and increased the rating to 20 
percent from December 1994.  The August 1976 to November 1995 
rating decisions became final because the veteran was 
notified of each of the decisions by letter, and he did not 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.201, 20.202, 20.302 (2003).  The 
veteran filed a claim for increased rating in December 1998.  
The October 1999 rating decision decreased the rating to 10 
percent from June 1999, and the veteran perfected a timely 
appeal.  

For the veteran to prevail in his claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's left knee disability has always been evaluated 
under the criteria for traumatic arthritis and other 
impairment of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5257.  Given the diagnoses and findings of 
record, the Board will consider whether ratings in excess of 
10 percent are warranted under the criteria for dislocated 
semilunar cartilage (Diagnostic Code 5258), limitation of 
motion of the knee (Diagnostic Codes 5260 and 5261), 
arthritis (Diagnostic Codes 5003 and 5010), and other 
impairment of the knee (Diagnostic Code 5257) since December 
1998, when the veteran filed his application for increased 
rating.  

Given the veteran's history of three left knee arthrotomies, 
the Board will consider whether an increased rating is 
warranted under the analogous criteria of Diagnostic Code 
5258.  When a disability not specifically provided for in the 
rating schedule is encountered, such as residuals of 
arthrotomy of the left knee, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20.  Under the 
criteria of Diagnostic Code 5258, a dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint is assigned a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

The 20 percent rating can be assigned because the February 
2001 VA examiner noted clicking and popping with any left 
knee use and occasionally locking, especially when the 
veteran tried to drive with a clutch.  There was also mild 
genu varus orientation in February 2001.  At the September 
2003 hearing, the veteran was wearing a left knee brace to 
properly track the left patella and to prevent severe limping 
by the end of the workday.  Although effusion was not noted, 
the veteran and his wife reported frequent episodes of his 
left knee pain.  The locking and pain associated with the 
veteran's left knee disability establishes entitlement to a 
20 percent rating under the analogous criteria of Diagnostic 
Code 5258.  

A rating higher than 20 percent is not justified under the 
criteria for limitation of motion of the knee.  Limitation of 
flexion of a leg is assigned a 0 percent evaluation if 
limited to 60 degrees, a 10 percent evaluation if limited to 
45 degrees, a 20 percent evaluation if limited to 30 degrees, 
and a 30 percent evaluation if limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of a leg is assigned a 0 percent evaluation if 
limited to 5 degrees, a 10 percent evaluation if limited to 
10 degrees, a 20 percent evaluation if limited to 15 degrees, 
a 30 percent evaluation if limited to 20 degrees, a 40 
percent evaluation if limited to 30 degrees, and a 50 percent 
evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

With left knee range of motion at 0-120 degrees in March 
1995, 0-140 degrees in June 1999, and 0-130 degrees in 
February 2001, the veteran was able to flex his left leg well 
past the 60 degrees limitation and extend his left leg past 
the 5 degrees limitation required for a minimum 0 percent 
evaluation.  Therefore, a higher rating cannot be supported 
under the criteria for limitation of motion.  

Although limitation of motion is not compensable, the 
veteran's functional loss and pain support the overall 
increase to 20 percent.  Where evaluation is based on 
limitation of motion, as it is in Diagnostic Codes 5260 and 
5261, the question of whether functional loss and pain are 
additionally disabling must also be considered.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Regulations contemplate inquiry into whether there is 
crepitation, less or more movement than normal, weakened 
movement, excess fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, pain on 
movement, and swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  

In this case, the June 1999 and February 2001 VA examiners 
opined that De Luca factors diminished the veteran's use of 
his left knee by 10 percent and 20 percent, respectively.  
The veteran, who has been working as a prison corrections 
officer, has to wear twenty pounds of body armor for work.  
According to an April 1996 formal list of job requirements, 
his work requires occasional to continuous walking, 
occasional running after inmates, the ability to climb stairs 
while carrying gear, the ability to climb bunks while 
searching for contraband and inmates, occasional to 
continuous standing while on guard duty, occasional to 
continuous sitting while watching monitors and writing 
reports, the ability to stoop and bend occasionally while 
searching for contraband, the ability to lift and carry gear 
and inmates weighting 50-400 pounds, occasional to frequent 
pushing and pulling of inmates; occasional to continuous 
reaching, occasional overhead reaching, and occasional 
bracing of legs and feet while working with inmates.  In lay 
statements and reports of medical history from March 1995 to 
the present, the veteran reported difficulty with all of 
these functions.  He walked up stairs with difficulty, and he 
could not run.  He was limited to standing two hours when he 
wore orthotics and to fifteen minutes without orthotics.  He 
could not sit for more than two hours, and he frequently had 
to complete paperwork while standing at a podium.  The 
veteran and his wife reported observing his round-the-clock 
left knee pain, and there was marked crepitus and giving way 
in February 2001.  The veteran's functional loss and pain 
support the increase to 20 percent.  

A rating is not available for the left knee arthritis shown 
in March 1995, July 1998, and February 2001 VA x-rays because 
the left knee involves only one major joint and because 
limitation of motion does not meet the requirements for the 
minimum compensable evaluations under Diagnostic Code 5260 or 
5261.  38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 
5010.  

Finally, a rating higher than 20 percent is not in order 
under the criteria of Diagnostic Code 5257.  Recurrent 
subluxation or lateral instability of the knee is assigned a 
10 percent evaluation for slight impairment, a 20 percent 
evaluation for moderate impairment, and a 30 percent 
evaluation for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In March 1995, the veteran complained 
that his left knee buckled when he walked down stairs, and in 
February 2001, the VA examiner noted that the veteran wore an 
"on track" Velcro knee splint to prevent subluxation of the 
left patella.  The evidence has shown no more than moderate 
impairment due to recurrent subluxation or lateral 
instability; therefore, a 30 percent rating is not in order.  

A 20 percent rating, but no higher, should be assigned for 
residuals of arthrotomy of the left knee with degenerative 
joint disease.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In this case, the 
symptomatology associated with the veteran's left knee 
disability does not more nearly approximate the criteria for 
a higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2003).  The veteran's service-
connected residuals of arthrotomy of the left knee with 
degenerative joint disease have not caused frequent 
hospitalizations or marked interference with employment.  
Under the circumstances, referral for consideration of an 
extraschedular rating is not currently warranted.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which did not apply the 
criteria of Diagnostic Code 5258, the veteran has not been 
prejudiced by the Board's decision to grant an increased 
rating under the analogous criteria for dislocated semilunar 
cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258; 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to a 20 percent rating for residuals of 
arthrotomy of the left knee with degenerative joint disease 
is granted, subject to the controlling laws and regulations 
governing the payment of monetary awards.  


REMAND

A remand is necessary to schedule a new VA spine examination 
for the veteran.  See 38 U.S.C.A. § 5103A; Charles v. 
Principi, 16 Vet. App. 370, 375 (2002).  Reexamination will 
be requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  In this case, a VA examination 
is necessary to fully measure current low back ranges of 
motion, which were last measured over three years ago in 
February 2001.  

The veteran also needs to be informed of new VA regulations 
governing the rating criteria for intervertebral disc 
syndrome and the spine.  See 68 Fed. Reg. 51454-51456 (August 
27, 2003).  The veteran has not been informed of the new VA 
regulations, which were enacted after the July 2003 
supplemental statement of the case.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA spine 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claims.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The VA spine examiner should conduct any 
indicated studies; take x-rays of the low 
back; note whether the claims folder was 
reviewed; and state a medical opinion as 
to: i) the effects of service-connected 
low back strain with sciatic and left L-5 
radiculopathy and bilateral sacroiliac 
joint narrowing upon the veteran's 
ordinary activity, including employment 
as a prison corrections officer; 
ii) whether the veteran's service-
connected low back disability could 
significantly limit functional ability 
during flare-ups or on extended use; 
iii) loss of range of motion portrayed in 
degrees, including additional range of 
motion loss due to pain on use or during 
flare-ups; and iv) if present, note 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement 
smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, 
and interference with sitting, standing, 
and weight-bearing.  Any opinions 
expressed by the VA examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should be 
informed of the new VA regulations 
regarding the rating criteria for 
intervertebral disc syndrome and the 
spine.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  



3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for low back strain with sciatic 
and left L-5 radiculopathy and bilateral 
sacroiliac joint narrowing based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations, 
including the new regulations regarding 
the rating criteria for intervertebral 
disc syndrome and the spine, should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



